Citation Nr: 1205242	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-33 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total disability evaluation due to individual unemployability (TDIU) based on service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from May to August 1982, from September 1987 to May 1993, and from February 2003 to August 2004.  He also had periods of service in the reserves and National Guard.

This matter came to the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in February 2009; the transcript is of record.  

The September 2006 rating decision also, in pertinent part, granted entitlement to service connection for lumbosacral strain, myositis, assigning a 20 percent disability rating, effective August 16, 2004.  While the Veteran filed a notice of disagreement in November 2006 with regard to other issues addressed in that rating decision, the Veteran did not express disagreement with the disability rating or effective date assigned for lumbar spine disability.  In December 2009, the Board dismissed as withdrawn entitlement to an increased rating for residuals of fracture, right fibula; granted entitlement to service connection for chronic headaches, obstructive sleep apnea, and residuals of status post right inguinal hernia; and, remanded entitlement to service connection for acquired psychiatric disorder and entitlement to a TDIU.  In an August 2011 rating decision, the RO assigned a 40 percent disability rating to lumbosacral strain, myositis, effective March 22, 2010.  In the rating decision, the RO referenced the December 2009 Remand, and indicated that the decision constituted a partial grant of benefits sought on appeal.  In August 2011, the RO issued a supplemental statement of the case (SSOC) to the Veteran pertaining to the issue of entitlement to an increased rating for lumbosacral strain, myositis; no substantive appeal was submitted.  

Despite the issuance of the SSOC, the matter of entitlement to an increased rating for lumbosacral strain, myositis, is not currently and never has been in appellate status.  As detailed, the Veteran did not express disagreement with the portion of the September 2006 rating decision which granted service connection and assigned a 20 percent disability rating to lumbosacral strain, myositis, effective August 16, 2004, and such matter was not before the Board in December 2009.  The evidence of record does not contain any documentation from the Veteran which can be construed as a notice of disagreement with the September 2006 rating decision pertaining to the lumbar spine issue, nor with the August 2011 rating decision which assigned a 40 percent rating to the lumbar spine disability.  Furthermore, there was no substantive appeal submitted following the issuance of the August 2011 SSOC.  See 38 C.F.R. § 20.200 (2011) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.). 

In the Introduction portion of the December 2009 Board Decision and Remand, it was noted that at the February 2009 Board hearing, the Veteran had raised the matter of entitlement to an increased rating for service-connected left tarsal tunnel syndrome.  This matter was referred to the RO for appropriate action.  To date, it does not appear that the RO has addressed this matter, and it is again referred for appropriate action.  A March 2011 memorandum from the Appeals Management Center (AMC) reflects that entitlement to service connection for hernia surgery scar has been raised by the record and requires appropriate action.  This matter is also referred to the RO for appropriate action.  


FINDING OF FACT

A September 2011 rating decision granted entitlement to service connection for major depressive disorder with anxiety, assigning a 50 percent disability rating, effective August 16, 2004; and awarded TDIU, effective August 16, 2004.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for an acquired psychiatric disability is dismissed as a matter of law.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200 (2011).

2.  Entitlement to service connection for a TDIU is dismissed as a matter of law.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200 (2011).


DISMISSAL

In the September 2006 rating decision, the RO denied entitlement to an acquired psychiatric disability and entitlement to a TDIU.  The Veteran filed a timely appeal to the Board.  In December 2009, the Board remanded the issues of entitlement to an acquired psychiatric disability and entitlement to a TDIU for further development.  In a September 2011 rating decision, the RO granted entitlement to service connection for major depressive disorder with anxiety, assigning a 50 percent disability rating, effective August 16, 2004; and, the RO awarded TDIU, effective August 16, 2004.  The grant of service connection for major depressive disorder with anxiety and the award of TDIU constitute a full award of the benefits sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, the Veteran has not submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or increased rating within the applicable time period.  Thus, those matters are not currently in appellate status.  For these reasons, there remain no further issues in dispute, and the Veteran's appeal is dismissed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  20.101, 20.200 (2011). 



ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


